Title: From Thomas Jefferson to J. P. P. Derieux, 18 August 1793
From: Jefferson, Thomas
To: Derieux, Justin Pierre Plumard



Dear Sir
Philadelphia Aug. 18. 1793.

I am mortified at not having written to you ere this, but if you could follow me from morning to night and from Sunday to Saturday you would agree that I am excusable in not writing when I have nothing essential to communicate. The truth is that for some time past Mr. Vaughan has promised to have your affair wound up and the balance remitted in cash. I was to have had it the week before last, last week, this week, but I have it not yet. But I believe you may count on it in a week or two. I know nothing of the sum, nor did he, as the business has remained in D’Homassel’s hands. The moment I receive his note, it shall be forwarded. My friendly respects to Me. De Rieux & am Dear Sir Your friend & servt

Th: Jefferson

